DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ arguments and supplemental amendments to the claims filed on July 20, 2022 have been received and entered. Applicant’s submission of supplemental amendments filed on July 20, 2022 was received in office, while non-final office action in response to amendments filed on June 2, 2022 was in process of mailing from the office, necessitated new non-final action. 
The previous non-final office action mailed on July 22, 2022 is hereby withdrawn in view of new non-final office action presented below:
This action is non-Final.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered.
Applicant’s amendments to the claims filed on June 2, 2022 have been received and entered. Claims 1, 12 have been amended, while claims 8, 10, 21-23 have been canceled. Claims 30-32 are newly added that are generally directed to the elected invention. 
A non-final office action was mailed on July 22, 2022 by the office in response to applicant’s amendments to the claims filed on June 2, 2022. In the interim while office action was in mailroom, applicant filed a supplemental amendment to the claims on July 20, 2022 that crisscrossed the non-final office action.  Claims 33-38 were newly added that are generally directed to the elected invention.
Claims 1-7, 9, 11-20, 24-37 and 38 are pending in the instant application. 

Election/Restrictions
Applicant's election with traverse of claims 1-14 (group I) in the reply filed on October 30, 2020 was acknowledged.  Upon further consideration restriction requirement between invention of group I and II were withdrawn and claims 15-20 and 21-24 (group II) were rejoined with the elected invention. 
Priority
This his application is a 371 of PCT/JP2017/016246 filed on 04/24/2017 that claims priority from the foreign application JP 2016-086499 filed on 04/22/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/06/2022 and 09/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Claim 1-7, 9, 11-20, 24-37 and 38 are under consideration. 

New-Claim Rejections - 35 USC § 112- necessitated by amendments 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 11-20, 24-37 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for
A method for producing a cell population comprising Corin positive and/or Lrtml positive cells comprising: 
culturing human pluripotent stem cells on a Laminin-511 E8 or laminin 111 coated plate in a medium comprising a Sonic hedgehog (SHH) signal stimulant and bFGF for 0.5 to 48 hours to maintain the stem cells in an undifferentiated state, 
Culturing pluripotent stem cells on the Laminin-511 E8 or LM 111 in a medium containing a BMP inhibitor and a TGF-beta inhibitor for at least one day; 
  replacing the medium from Step (ii) with a medium containing a BMP inhibitor, a TGF beta inhibitor, a SHH signal-stimulating agent, and FGF8 and further culturing the cells for at least one day; 
 replacing the medium from Step (iii) with a medium containing a BMP inhibitor, a TGF beta inhibitor, a SHH signal-stimulating agent, FGF8, and a GSK3 inhibitor and further culturing the cells for at least one day; 
 the medium from Step (iv) with a medium containing a BMP inhibitor and a GSK3 inhibitor and further culturing the cells for at least one day; 
) 	suspending the cells obtained in Step (v); wherein step (ii) to step (vi) are performed within 10 to 21 days;
collecting Corin- and/or leucine-rich repeats and transmembrane domains 1 (Lrtml)- positive cells from the cells obtained in Step (vi) using an antibody which binds to Corin and/or an antibody which binds to Lrtml; and
 (viii) culturing the cells obtained in Step (vii) in suspension in a medium containing a neurotrophic factor for at least 7 days to produce dopaminergic neuron progenitor cells
does not reasonably provide enablement for (i) using any other extracellular matrix comprising any other laminin or any laminin fragment thereof and a Sonic hedgehog (SHH) signal stimulant to maintain the stem cells in an undifferentiated state that is neutralized prior to differentiation, (ii) ) performing adhesion culture on any other extracellular matrix comprising laminin or a fragment thereof during the differentiation step (2) (claim 9 and claims dependent therefrom, and (iii)  any treatment regimen  for any duration for using any one or more of any differentiation inducing factors to produce Corin positive and/or Lrtm1 positive cells or differentiating cell obtained in step (1) in a medium comprising any one or more differentiation inducing factor in absence of ECM.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
The claims are directed to a method for producing a mixed cell population comprising Corin positive and/or Lrtml positive cells comprising (1) and (2): (1) pre-conditioning pluripotent cells by performing adhesion culture of pluripotent stem cells in a medium for maintaining the stem cells in an undifferentiated state comprising any amount of Sonic hedgehog (SHH) signal stimulant, and any undifferentiated state-maintaining factor in the absence of feeder cells but in the presence of any extracellular matrix for from 0.5 to 48 hours, and then (2) culturing the cells obtained in (1) in a medium comprising any one or more differentiation-inducing factors for any duration and/or regimen to produce a mixed cell population comprising Corin positive and/or Lrtml positive cells. It is further disclosed that medium for medium for maintaining undifferentiated state in (1) further comprises a TGF beta inhibitor or a BMP inhibitor, wherein the extracellular matrix is laminin or a fragment thereof.  Dependent claims further limit the ECM is laminin subsequently limiting laminin-511 E8.
The specification teaches a method for producing a mixed cell population comprising Corin positive and/or Lrtml positive cells. See example 1 of the specification. In particular, the working examples provided by the specification related to induction of Corin positive and/or Lrtml positive cells from hiPSC by maintaining culture in a medium for maintaining undifferentiated state containing FGF on a plate coated with Laminin-511 E8. It is disclosed that 24-hours before start of differentiation culturing hiPSC in a medium for maintaining undifferentiated state containing 300nM SAG for 24 hours to obtain a cell population comprising iPS cells and then culturing said hIPSC in a differentiation medium containing Y-27632, 0.1 mu.M LDN 193189 and 0.5 muM A83-01 for 24 hours, subsequently replacing differentiation medium supplemented with 0.1 .mu.M LDN193189, 0.5 .mu.M A83-01, 2 .mu.M Purmorphamine, 100 ng/mL FGF8, and 3 .mu.M CHIR9902 to produce Corin positive and/or Lrtml positive cells. The results show percentage of Corin-positive cells was increased by the treatment with SAG in a medium for maintaining undifferentiated state before differentiation induction. The specification however has failed to provide guidance correlating a method for producing a mixed cell population comprising Corin positive and/or Lrtml positive cells by culturing cells on any extracellular matrix or using any one or more differentiation-inducing factors for any duration and treatment regimen. The claims broadly recite method steps that do not correlate to creation of Corin positive and/or Lrtml positive as embraced by the claims. Finally, the specification has failed to provide guidance with respect to use of any differentiation inducing agent treatment regimen at any concentration for any duration as embraced by the base claims. Given the lack of guidance provided by the specification it would have required undue experimentation for one of skill in the art to practice the invention as claimed without a reasonable expectation of success.
Claims are directed to a mixed cell population comprising Corin positive and/or Lrtml positive cells from a population of human pluripotent cells.  The guidance provided in the specification is limited to differentiation of human iPSC plated on Laminin-511 E8 in a medium containing specific combination of differentiation-inducing factors in a specific treatment regimen to produce corin positive and/or Lrtml positive cells (see example 1 and as depicted below:

    PNG
    media_image1.png
    388
    686
    media_image1.png
    Greyscale

In the instant case, specification does not teach plating the human pluripotent stem cells on any extracellular matrix comprising laminin or a fragment thereof other than a Laminin-511 E8 or LM111 in presence of any differentiation culture conditions or any other signaling molecule other than combination of TGF beta inhibitor, BMP inhibitor and GSK3beta inhibitor in a specific treatment regimen.  The art teaches that the in vitro differentiation of Corin positive and/or Lrtml positive cells from human iPSC requires specific signaling molecule and dependent upon the extent, time and selection of morphogens for induction under in vitro conditions. Atkinson et al (British Journal of Pharmacology (2013) 169, 269–289, art of record) teaches “different kinase inhibitors affect mouse and human reprogramming differently. Mouse iPSCs cultured with MEK (PD0325901) and GSK3b (CHIR99021) inhibitors plus LIF results in the enrichment of germ-line competent ESCs, whereas human iPSCs cultured under the same conditions form bowl-shaped multi-potent stem cells with gene expression profiles resembling primitive neural stem cells (NSCs) (see page 276, col. 1, last para.). Du and Zhang (Stem Cells Dev. 2004; 13(4):372-81, art of record) teaches that the progenitor cells will be biased towards restricted positional identities corresponding to different locations along the body axis (Du and Zhang, 2004, pages 377-378). Du and Zhang states, “[t]here is not a single protocol that can be universally applied for all purposes” (page 377, col. 2, para. 2). This is further evidenced in Li et al (Nat Biotechnol. 2005 Feb;23(2):215-21, art of record) who exemplified that hES cells appear to be more sensitive to morphogens in differentiation than are mouse ES cells reported in prior art. Li et al emphasize that pluripotent stem cell (ES cells) need to be neuralized and then regionalized to progenitors before differentiation into specialized neurons and these processes are not simply linear but perhaps overlapping (see page 219, col. 1, last para. bridging to col. 2, para. 1). Kriks et al (Nature ,2011, 480, 547-551) reported that “CHIR was the most critical factor for inducing coexpression of floor/roof plate (FP) marker FOXA2/LMX1A, while other factors such as FGF8 had only marginal effects (Supplementary Fig. 2). It is disclosed that induction of FOXA2/ LMX1A coexpression required strong activation of SHH signaling using purmorphamine, a small molecule agonist, alone or in combination with recombinant SHH (Supplementary Fig. 3), while treatment with SHH agonists (purmorphamine1SHH) and FGF8 (S/F8) in the absence of CHIR showed significantly lower expression of FOXA2 by day 11 and complete lack of LMX1A expression (Fig. 1a, b) (see page 547, col. 2, para. 1). Therefore, the guidance provided in the specification is limited to use of GSK3beta inhibitor (CHIR99021) that strongly activates Wnt signaling promoted midbrain specification. In fact, post foiling art, Wang teaches onset patterning of neurulation, sequential activation of transcription factors prompts the differentiation of mFP cells to mDA neurons, during which the molecular identity of the immature mDA neural progenitors and the mature mDA neurons are established (page 7, last para. Cells, 2020, 9(6), 1-26). There is no evidence on record that excluding  CHIR99021 along of SHH agonist in differentiation step (2) to produce a corin+ cells as required by the claim. An artisan would have to perform undue experimentation to culture the cells obtained in step (1) in a medium comprising one or more differentiation-inducing factors selected from the group consisting of a BMP inhibitor, a TGFP inhibitor, an SHH signal stimulant, FGF8, and a GSK3P inhibitor for any duration and at any concentration to produce corin+ cells, without reasonable expectation of success. This is because art of producing dopaminergic neuron from human pluripotent stem cells especially by contacting cells with varying concentration of differentiation factor for varying concentration and duration of duration was evolving at the time of filing of instant application.
Claims are directed to maintaining and differentiating human pluripotent cells in the absence of feeder cells but in the presence of an extracellular matrix comprising laminin or a fragment thereof.  In the instant case, the specification solely provides specific guidance to culturing human pluripotent stern cells on a Laminin 511 E8 extracellular matrix for a total time period of 12 days that support the differentiation steps (to produce dopaminergic neuron progenitor cells). However, the specification fails to provide specific guidance to a culture of pluripotent stem cells on any other laminin isoform that could support human pluripotent in undifferentiated state and differentiation of cell in medium comprising one or more differentiation-inducing factors selected from the group consisting of a BMP inhibitor, a TGFP inhibitor, an SHH signal stimulant, FGF8, and a GSK3P inhibitor to produce Corin positive and/or Lrtml positive dopaminergic neuron progenitor cells. The specification fails to enable producing Corin positive and/or Lrtml positive dopaminergic neuron progenitor cells that is not differentiated on extracellular matrix that support the differentiation steps as required by base claim 1 step (2). Zhang et al (Sci. Signal. 10, eaal4165 (2017), 1-11) teaches much of the work aiming identifying mechanisms supporting mDA neuron differentiation and survival has focused on transcription factors and secreted factors such as morphogens and neurotrophic factors (2). However, very little is known about the function of specific extracellular matrix (ECM) molecules on mDA neurons (see page 1, col. 1, para. 2).  It is disclosed that laminins are large trimeric proteins formed by three chains (a1−5, b1−3, and g1−3) that format least 16 different laminin isoforms in mammals. Laminin-111 (LM111) and laminin-511 (LM511) are among the  earliest ECM proteins found during embryogenesis. Zhang discloses that function of laminins in mDA neuron development and maintenance, as well as the signaling pathways they activate in mDA neurons remain to be determined” (see page 1, col. 1, para. 2). Zhang states “Our study also shows that the effects of different laminins on mDA neurons are highly specific, underlining the remarkable signaling and functional specificity of laminin chains and proteins in the ECM (see page 6, last para.). Shibata (Cell Reports, 25: 1668-1679, 2018, art of record) teach that the 211 isoforms of the ES fragment of laminin (LN211 E8) promotes differentiation into neural crest cells via Wnt activation, whereas LN332E8 promotes differentiation into corneal epithelial cells (abstract). Yan et al (Biomaterials, 2015, 73, 231-242, art of record) teach ECM can influence stem cell fate decisions by providing spectrum of stem cell niche micro-environment during tissue development (see abstract). The study in Yan indicates that the embryonic niche and the differentiated niche provided by tissue context-dependent ECMs derived from different PSC aggregates elicit distinct signaling to impact pluripotent stem cell fate (see page 240, col. 2, para.1). The specification fails to disclose resulting fate of culturing hIPSC on different ECM in presence of Shh agonist and other differentiation factor for varying duration. In view of foregoing it is apparent that culturing pluripotent stem cell on different ECM or distinct isoform of laminin for a specific duration of culturing yields different cell type in presence of shh agonist. Further, Sart (Eng Life Sci, 1-14, 2021) notes that laminins of different isoforms promote different adhesion strength of various differentiated cell types. For instance, LN211 /332/511 ES promotes the adhesion of non-epithelial, while LN332/511 ES favor the attachment and the proliferation of epithelial cells (page 4, col. 1, para. 3). The specificity of the cell binding to different laminin isoforms has enabled the purification of corneal epithelium cells from heterogeneous differentiated cells (page 4, col. 1, para. 3). As such the art teaches that other laminin isoforms would not result in the differentiation of pluripotent stem cells within 10 to 21 days into dopaminergic neuros because other isoforms result in residual undifferentiated cells, compared to the expression in cells cultured on LN511 ES and laminin of different isoforms promote different adhesion strength of various differentiated cell types. For instance, LN211/332/511 ES promotes the adhesion of nonepithelial, while LN332/511 ES favor the attachment and the proliferation of epithelial cells. Doi et al (Stem Cell Reports, 2014, 337–350, art of record) teach that the adhesion of human PSCs to LM511-E8 is primarily a6b1-integrin dependent, and the laminin interactions with the a6b1-integrin play an important role as an early inductive signal to regulate the proliferation, migration, and fate decision of ESC-derived neural cells and the differentiating neural cells in the embryonic brain (emphasis added). Consistently, LM511-E8 or LN111efficiently supported the neural induction from human iPSCs and the survival of the differentiated cells (see page 345, col. 1, last para. and Takahashi et al US20160215260,  fig. 2). Absent of evidence to the contrary, it is not clear that any one or more differentiation inducing agent treated any stage of culturing of human iPSC on a laminin isoform coated plate surface for any duration would be functional in differentiating human pluripotent stem cell treated with any morphogen at any stage of differentiation would yield cell population comprising Corin positive and/or Lrtml positive cells as embraced by the breadth of the claims. Given such importance of treatment of differentiation inducing agent  at specific stage of differentiation, particularly when taken with the lack of guidance in the specification for differentiating hipSC in presence of any other morphogen other than those exemplified, it would have required undue experimentation to establish the stage and importance of other signaling molecule and consequences of that product. It is noted that the unpredictability of a particular art area may alone provide reasonable doubt as to the accuracy of the broad statement made in support of enablement of claims. See Ex parte Singh, 17 USPQ2d 1714 (BPAI 1991).  It is also well established in case law that the specification must teach those of skill in the art how to make and how to use the invention as broadly claimed.  In re Goodman, 29 USPQ2d at 2013 (Fed. Cir. 1994), citing In re Vaeck, 20 USPQ2d at 1445 (Fed. Cir. 1991).  An artisan would have to perform undue experimentation to determine the appropriate extent, stage of treatment with genus of differentiation factors that would specifically differentiate hiPS cells into Corin positive and/or Lrtml positive cells.
Response to arguments
	Applicant disagree with the rejection in part relying on the teaching of US 2016/0215260 teaches that in addition to laminin 511, Matrigel, CS (Cell Start), or LM 111 m the growth process at [0052]. Applicant argues that each gave different results all functioned to achieve the desired results. Further, Miyazaki et al., “Recombinant human laminin isoforms can support the undifferentiated growth of human embryonic stem cells, in figures 2A and 2B that laminins 332 and 411 work in addition to 111 and 511 and Matrigel. . Applicants’ arguments have been fully considered, but are not found fully persuasive.
In response, it is noted that ‘260 application only provide guidance to using LM111 (Laminin 111E8), or LM511 (Laminin 511E8) as a coating agent to maintain and produce corin+ cells in 12 days, however, use of matrigel and CS show insignificant production of corin+ cells. The prior art and post filing art summarized by Zhang et al very little is known about the function of specific extracellular matrix (ECM) molecules on mDA neurons (see page 1, col. 1, para. 2).  It is disclosed that laminins are large trimeric proteins formed by three chains (a1−5, b1−3, and g1−3) that format least 16 different laminin isoforms in mammals. Laminin-111 (LM111) and laminin-511 (LM511) are among the earliest ECM proteins found during embryogenesis. Zhang discloses that function of laminins in mDA neuron development and maintenance, as well as the signaling pathways they activate in mDA neurons remain to be determined” (see page 1, col. 1, para. 2). Zhang states “Our study also shows that the effects of different laminins on mDA neurons are highly specific, underlining the remarkable signaling and functional specificity of laminin chains and proteins in the ECM (see page 6, last para.). Yan et al (Biomaterials, 2015, 73, 231-242, art of record) teach ECM can influence stem cell fate decisions by providing spectrum of stem cell niche micro-environment during tissue development (see abstract). The study in Yan indicates that the embryonic niche and the differentiated niche provided by tissue context-dependent ECMs derived from different PSC aggregates elicit distinct signaling to impact pluripotent stem cell fate (see page 240, col. 2, para.1). Doi et al (Stem Cell Reports, 2014, 337–350, art of record) teach that the adhesion of human PSCs to LM511-E8 is primarily a6b1-integrin dependent, and the laminin interactions with the a6b1-integrin play an important role as an early inductive signal to regulate the proliferation, migration, and fate decision of ESC-derived neural cells and the differentiating neural cells in the embryonic brain (emphasis added). Consistently, LM511-E8 or LN111 efficiently supported the neural induction from human iPSCs and the survival of the differentiated cells (see page 345, col. 1, last para. and Takahashi et al US20160215260,  fig. 2). The specification fails to disclose resulting fate of culturing hIPSC on different ECM in presence of Shh agonist and in presence of other differentiation factor for varying duration as embraced by the breadth of the claims. As discussed before, there are other laminin isoforms that would not result in the differentiation of pluripotent stem cells into dopaminergic neuros because other isoforms result in (i)  residual undifferentiated cells, compared to the expression in cells cultured on LN511E8 and (ii) laminins of different isoforms promote different adhesion strength of various differentiated cell types. For instance, LN211/332/511E8 promotes the adhesion of non-epithelial, while LN332/511E8 favor the attachment and the proliferation of epithelial cells. There is no objective evidence in prior art or instant specification that any one or more differentiation inducing agent treated during any stage of culturing of human iPSC on any laminin isoform coated plate surface for any duration would be functional in differentiating human pluripotent stem cell would yield cell population comprising Corin positive and/or Lrtml positive cells as embraced by the breadth of the claims. An artisan would have to perform undue experimentation to make and use the invention, without reasonable expectation of success. 
In response to applicant’s argument relying on the teaching of Miyazaki et al, it is noted that reference only teaches different isoform of LM maintaining the ESCs in undifferentiated state. However, Miyazaki is silent on using any isoform to coat the culture plate during the differentiations step to produce corin+ cells. Absent evidence to the contrary, it is unclear that any one or more differentiation inducing agent treated any stage of culturing of human iPSC on any laminin isoform coated plate surface for any duration would be functional in differentiating human pluripotent stem cell treated with any morphogen at any stage of differentiation would yield cell population comprising Corin positive and/or Lrtml positive cells as embraced by the breadth of the claims.
Maintained & New-Claim Rejections - 35 USC § 103- necessitated by amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-20, 24-29 remain rejected and claims 30-38 are newly rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (WO/2015/034012, 03/12/2015) and Wu et al (Stem Cell Research (2010) 4, 38–49) as evidence by Smidt et al (Nat. Rev. Neurosci. 8, 21–32.). 
It is noted that Examiner has relied on a U.S. published application no. 20160215260 (Takahashi et al) as being an English translation of the cited JP WIPO document, while relying solely on the WIPO document for the rejection.
Claims are directed to a method for producing a cell population comprising Corin positive and/or Lrtm1 positive cells comprising (1) and (2): (1) pre-conditioning pluripotent cells by performing adhesion culture of pluripotent stem cells in a medium for maintaining undifferentiated state comprising a Sonic hedgehog (SHH) signal stimulant, and an undifferentiated state-maintaining factor in the absence of feeder cells but in the presence of an extracellular matrix, and (2) culturing the cells obtained in (1) in a medium comprising one or more differentiation-inducing factors.
Claims interpretation: The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003). It is relevant to note that claim 1, 3-7 recite the medium for maintaining undifferentiated state in step (1) further comprises a TGF beta inhibitor, a BMP inhibitor and bFGF. Thus, claim 1 , 3-7 require step (i) performing adhesion culture of pluripotent stem cells in a medium for maintaining the stem cells in an undifferentiated state comprising a Sonic hedgehog (SHH) signal stimulant, TGF beta inhibitor, a BMP inhibitor and bFGF in the absence of feeder cells but in the presence of an extracellular matrix for from 0.5 to 48 hours. 
With respect to claims 1-6, Takahashi et al teach a method of for producing a cell population, said method comprising (a) culturing pluripotent stem cells on laminin-511 E8 ( an extracellular matrix protein) in a medium containing SHH agonist Purmorphamine (limitation of claim 1, steps (a), a TGFbeta inhibitor A83-01, BMP inhibitor that is LDN 193189 and FGF signal transduction pathway agonist that  is bFGF  (see figure 1) (limitation of claims 3-6), culturing the cells in differentiation medium containing on an extracellular matrix in a medium containing GSK3beta inhibitor  (see para. 127) and then sorting using a FACS with an anti-Lrtm1 antibody to recover Lrtm1-positive cells (see para. 169) to obtain Lrtm1 positive cells. 

    PNG
    media_image2.png
    347
    706
    media_image2.png
    Greyscale

With respect to claim 7, Takahashi et al teach the period of adherent culture of the cells on an extracellular matrix in a medium containing BMP inhibitor, TGFβ inhibitor, SHH signal-stimulating agent, and FGF8 is no less than 1 day or preferably 2 days (48 hours) (see para. 132). 
Regarding claims 8-11, 36-37, Takahashi et al teach that method comprises performing adhesion culture on ECM that is laminin-511 (see figure 1 and para. 148-149, 168, 173).
With respect to claims 12-13, 31, Takahashi et al teach method comprises (a) performing adherent culture of pluripotent stem cells on an extracellular matrix in a medium containing BMP inhibitor and a TGFβ inhibitor (see para. 124); (b) performing adherent culture of the cells obtained in Step (a) on an extracellular matrix in a medium containing BMP inhibitor, TGFβ inhibitor, SHH signal-stimulating agent, and FGF8 (para. 125);  (c) performing adherent culture of the cells obtained in Step (b) on an extracellular matrix in a medium containing BMP inhibitor, TGFβ inhibitor, SHH signal-stimulating agent, FGF8, and GSK3β inhibitor (para. 126); and (d) performing adherent culture of the cells obtained in Step (c) on an extracellular matrix in a medium containing BMP inhibitor and GSK3β inhibitor (see para. 127). It is further disclosed that the method further requires a ROCK inhibitor Y (see figure 1, para. 31-32).
Regarding claim 14, Takahashi et al teach the method results in population of corin+ cells in that population that is about 40% (see figure 4, para. 161).
With respect to claims 15, 17, 24,  26, 32, Takahashi et al teach collecting Corin - and/or Lrtm1-positive cells from the cells obtained from the method discussed above and then (i) using a substance which binds to Corin and/or a substance which binds to Lrtm1; and (iii) performing suspension culture of the cells obtained in Step (ii) in a medium containing a neurotrophic factor that are BDNF and GDNF (see claim 1 and 3 of ‘260, para. 39 and para. 49).
 Regarding claims 16, 25, Takahashi et al teach that the method uses the substance which binds to Corin or said substance which binds to Lrtm1 is an antibody or an aptamer which binds to Corin or Lrtm1 (see claims 11 of ‘260 and para. 39).
With respect to claims 18-19, 27 and 28, Takahashi et al teach that the method comprises medium further comprising B27 Supplement, dibutryl cAMP and ascorbic acid (see para. 137, 168, 170, 173, 175, claim 3 of ‘260).
Regarding claims 20 and 29, 31-32, Takahashi et al teach the method comprises performing suspension culture of the cells in a medium containing a neurotrophic factor for at least 7 days (see para. 140 ad claims 7 and 8 of ‘260). While Takahashi et al teach culturing pluripotent stem cells on laminin-511 E8 ( an extracellular matrix protein) in a medium containing SHH agonist Purmorphamine (limitation of claim 1, steps (a), a TGF beta inhibitor A83-01, BMP inhibitor that is LDN 193189 and FGF signal transduction pathway agonist that  is bFGF  (see figure 1) for day 48 hours but  differ from claimed invention by not including SHH signal stimulant from day 0 along with TGF beta inhibitor A83-01, BMP inhibitor that is LDN 193189. 
With respect to claim 30, 33-35, 38, Takahashi et al teach that the extracellular matrix is laminin-511 E8 (see fig. 1) or LM111 (fig. 2). 
However, before the effective filing date of instant application, it was known that use of pluripotent stem cell cultured over two passages in presence of Shh and FGF2 maintained high level of Tra-160 (marker of pluripotency) that is comparable to the cells cultured in CM containing FGF2 (see figure 3A). The results show human pluripotent stem cells remained undifferentiated in presence of Shh suggesting that Shh does not induce differentiation (see page 40, col. 2, para. 1). It is further disclosed that exogenous SHH is commonly added as a patterning factor in hESC neuronal differentiation protocols and exogenous SHH promotes differentiation toward the neuroectoderm lineage and increases Nestin-positive neural derivatives, but with no significant influences on mesodermal or endodermal lineages (see page 45, col. 1, para. 1). This is further supported by Smidt who reported (mDA) neurons are derived from midbrain floor-plate (FP) cells that are specified by Sonic Hedgehog (SHH), fibroblast growth factor 8 (FGF8), and WNT signaling during embryonic development (see page 21, col. 2, last para to page 22, col. 1, para. 1). 
Accordingly, in view of the teachings of Takahashi and Wu, it would have been obvious for one of ordinary skill in the art, at the time the claimed invention was made, to modify the method of Takahashi to further optimize the culture condition and duration of human iPS in presence of shh agonist and bFGF as in Wu/ Smidt. to maintain PSC in undifferentiated state prior to initiating differentiation regimen in presence of different differentiation factor as disclosed by Takahashi to produce high yield of Lrtml positive cells with a reasonable expectation of success. It would have been prima facie obvious because method of culturing iPS cell in undifferentiated state in presence of shh agonist, TGF-beta inhibitor and BMP inhibitor for up to 2 days as it was recognized as part of the ordinary capabilities of one of skilled in the art as evident from the teaching of Wu and Takahashi. Further, Wu provided explicitly motivation to culture pluripotent stem cell in presence of Shh and FGF2 as resulting cells maintained high level of pluripotency and also known as a patterning factor in hESC neuronal differentiation toward the neuroectoderm lineage during differentiation stage of treatment regimen (supra).  One of ordinary skill in the art would have been capable of applying this known technique of supporting the long-term growth of hPS by culturing in presence of shh agonist and bFGF on laminin-511 E8 coated plate and subsequently facilitate differentiation in presence of different differentiation factors for varying time by using known methods that would have been routine optimization for producing higher yield of mature Lrtm1-positive cells as disclosed in Takahashi (see MPEP 2144.04). It is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931,24 USPQ 52; In re Waite et al., 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11,57 USPQ 136. (Emphasis added). With regards to determining experimental parameters, such as time in culture, the court has held that "[d]iscovery of optimum value of result effective variable in known process is ordinarily within skill of art (In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980)).The limitation of culturing hiPS cells in presence of shh agonist with bFGF for maintaining pluripotency for a time period 2 days would be obvious in view of Wu and Smidt and subsequent differentiation toward the neuroectoderm lineage during differentiation stage in presence of GSK-3 beta inhibitor to obtain mature Lrtm1-positive cells would be implicit in the method disclosed by the combination of references. In the instant case, the result would have been predictable to one of ordinary skill in the art as Takahashi and Wu each taught three step expansion of iPS cells by sequential supply of the culture with specific combinations of differentiation factors.  Absent evidence of any unexpected results and absence of any specific treatment regimen, one who would have practiced the invention would have had reasonable expectation of success because culturing and or expanding hiPSC cells in undifferentiated state in presence of shh agonist and bFGF and subsequently culturing PSC in presence of different  differentiation factor for varying time period for the purpose of producing Lrtm1-positive cells was known technique at the time of filing of this application and the resulting modified method of  Takahashi and Wu would have provided better yield of lrtm-positive dopaminergic neuron. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, as recited the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Response to arguments
	Applicant disagree with the rejection arguing examiner has not provided any reasons why a person of ordinary skill in the art (POSA) would combine Takahashi and Wu to arrive at the presently claimed invention. Wu's conclusion. Applicant argues that this is the first study to show that the SHH pathway is minimally active in undifferentiated ESC and activation of SHH signaling does not maintain hESC pluripotency or proliferation. The present claims require preconditioning the pluripotent stern cells in the presence of SHH for from 0.5 fo 48 hours. The specification teaches that Corin and Lriml producing cells are prepared in increased amounts in the presence of SHH in the preconditioning step aa opposed to without the preconditioning step. There is nothing in the combination of Takahashi and Wu to suggest the results shown in Figs. 2 and 3 and Table. Wu's pretreatment had no effect on cell proliferation Thus, there is no reason to
combine Wu with Takahashi to improve Takahashi’s technique. Thus, the examiner has failed
to establish a prima facie case of obviousness and the presence or absence of unexpected
results is irrelevant since such results are relevant only if the prima facie case has been made
out. Applicants’ arguments have been fully considered, but are not found persuasive.
As an initial matter, claims as such do not require any specific result shown in Figs. 2 and 3 and Table as argued by the applicant. It is emphasized that prior art of record as summarized by Takahashi teaches producing a cell population comprising Corin positive and/or Lrtml positive cells similar to one obtained from the claimed method. Takahashi et al differs from claimed invention by not disclosing pre-conditioning human pluripotent cells in presence of Sonic hedgehog (SHH) signal stimulant. 
It appears that Applicant is arguing that the cited references do not expressly suggest the claimed invention.  However, it is well established in case law that a reference must be considered not only for what it expressly teaches, but also for what it fairly suggests.  In re Burkel, 201 USPQ 67 (CCPA 1979).  Furthermore, in the determination of obviousness, the state of the art as well as the level of skill of those in the art are important factors to be considered.  The teaching of the cited references must be viewed in light of these factors.  It also appears that applicant is attempting to attack each reference individually. However, in a 103 rejection the references must be considered as a whole. In the instant case, claim 1, 3-6 as presented require step (1) of base claim is directed to culturing pluripotent stem cells in a medium for maintaining the stem cells in an undifferentiated state comprising a Sonic hedgehog (SHH), signal stimulant, on a plate coated with ECM. Therefore, the ultimate goal of pre-conditioning PSC is to keep the cells in undifferentiated state and prime the cells for differentiation toward the neuroectoderm lineage during subsequent differentiation stage. 
In response to applicant’s argument that neither Takahashi nor Wu teach preconditioning time, it should be noted that claims recite broad duration of preconditioning in presence of any shh signal stimulant at any concentration from 30 minutes (0.5h) to 2880 minutes (48h). The specification exemplified preconditioning of the cell population comprising iPS cells for 24 hours in the presence of 300 nM SAG for 24h followed by differentiation resulted in higher corin positive cells. The specification does not provide any objective evidence of criticality of wide range of  pre-conditioning time as claimed for using any shh signal stimulant at varying concentration. Absent evidence of criticality of pre-conditioning duration, it would have been obvious for one of ordinary skill in the art to optimize duration of PSC in undifferentiated state in presence of shh signal stimulant and bFGF  as suggested in Wu. A person of ordinary skill in the art reviewing the teaching of Wu and Smidt   would have concluded that so long as the PSC cells remain in undifferentiated state the duration and concentration of each of the factor (shh signal stimulant and bFGF) would be a matter of optimization. This is evident from the teaching of  Wu who teaches  culturing PSC in presence of Shh signal stimulant and FGF2 to maintain high level of Tra-160 (marker of pluripotency) for at least 2 passages  (see figure 3A). The results of Wu  suggests culturing PSC in medium containing  shh signal stimulant and bFGF for at least 30 minutes to 2 days would be expected to remain in pluripotent state particularly since art teaches the cells in presence of Shh signal stimulant remain pluripotent at least 2 passages.  The human pluripotent stem cells remain undifferentiated in presence of Shh suggesting that Shh does not induce differentiation (see page 40, col. 2, para. 1). Further, addition of exogenous SHH acts as a patterning factor in hESC neuronal differentiation protocols that promotes differentiation toward the neuroectoderm lineage (see page 45, col. 1, para. 1). This is further supported by newly cited art of Smidt that teaches mDA neurons are derived from midbrain floor-plate (FP) cells that are specified by Sonic Hedgehog (SHH). Thus, Wu in view of Smidt cure the deficiency in Takahashi et al. for culture of PSC in medium containing shh agonist prior to differentiation protocol to keep PSC in undifferentiated state for 2 passages (that includes 30minutes to 2 days) and more efficiently prime cells towards neuroectoderm lineage.
 To the extent that Wu in view of Smidt describe the culture of PSC in presence of Shh signal stimulant maintains cells in pluripotent state and promotes patterning toward the neuroectoderm lineage, the rejection is applicable to the instant case. Applicants' selective reading of Takahashi et al. ignores the teachings of the reference of Wu et al. There is no requirement for Takahashi et al. to teach that which is clearly taught by Wu et al. A person of skill in the art would be motivated to apply the known technique of supporting the long term growth of PSC by culturing in presence of shh agonist for any time until 2 passages that should encompass first 48 hours on prior to facilitating differentiation in presence of different differentiation factors for varying time using known methods that would have been routine optimization for producing higher yield of Lrtm1-positive cells as disclosed in Takahashi, with a reasonable expectation of success.
Examiner’s note: Should applicant amend the base claim to recite specific treatment regimen of differentiation factors that is commensurate with unexpected expansion of  Corin positive and/or Lrtm1 positive cells, instant obviousness rejection may be overcome pending further consideration. 

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ye et al (Cell, Vol. 93, 755–766, May 29, 1998) teaches FGF8 and Shh can cooperate to induce DA.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632